Citation Nr: 9929750	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  95-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for Meniere's disease, claimed as vertigo.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1968 
to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO), dated in July 1994 which denied an increased evaluation 
for bilateral hearing loss, and dated in February 1995 which 
denied the veteran's attempt to reopen his claim for service 
connection for Meniere's disease.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased evaluation for hearing loss.

2.  The veteran's hearing loss is productive of Level I 
hearing in the left ear and Level XI hearing loss is the 
right ear.

3. In an unappealed decision of May 1982, the RO denied the 
veteran's claims for service connection for Meniere's 
disease.

2.  Subsequent to the RO's May 1982 decision, the veteran 
submitted evidence which bears directly but not substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, but is not so significant that it 
must be considered to decide fairly the merits of the claims 
for service connection for Meniere's disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of bilateral hearing loss 
in excess of 10 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87a, 
Diagnostic Code 6100 (1998).

2.  The RO's decision of May 1982 denying service connection 
for Meniere's disease is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991) and §§ 7103, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1103 (1998).

2.  The evidence received since the May 1982 RO decision is 
new but not material; thus, the requirements to reopen the 
claim of entitlement to service connection for Meniere's 
disease have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluation for hearing loss

The veteran contends that the evaluation assigned for his 
bilateral hearing loss should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87 (1998).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  In order to evaluate the degree 
of disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85.

The veteran was granted service connection for hearing loss 
in November 1970, evaluated as noncompensable.  Service 
medical records showed that the veteran experienced 
sensorineural hearing loss and tinnitus in service.  At a VA 
examination in July 1970, the veteran had reported exposure 
to heavy artillery fire while stationed in Vietnam.  A VA 
examination performed in June 1980 revealed somewhat of an 
increase in hearing loss, but not sufficient to warrant a 
compensable evaluation.  An October 1971 medical opinion, 
apparently written by the chief of out patient services at 
the VA ear, nose and throat (ENT) clinic, states that the 
veteran had normal hearing loss except at 4,000 and 8,000 
decibels.  The disability was considered minor, and was not a 
handicap in any occupation not involving excessive noise.

A February 1982 VA hospitalization record shows that the 
veteran was admitted for surgery on his right ear in order to 
treat symptoms of Meniere's disease, including dizziness and 
vertigo.  In May 1982, the veteran was again admitted for 
surgery on the right ear.  A long history of progressive 
sensorineural hearing loss in the right ear associated with 
fullness, episodic vertigo and tinnitus was noted.  Diagnosis 
of Meniere's disease had been made in the past and extensive 
right cochlear workup had been negative.  It was noted that 
the procedure performed in February 1982 had not alleviated 
the veteran's symptoms, and therefore a second procedure to 
accomplish plugging of oval and round windows, and revision 
and lymphatic sac decompression was necessary.  It was the 
impression of the surgeon that the mastoid was extremely 
sclerotic, suggesting a mild congenital deformity.

At follow-up visits, dated in September 1982, December 1982 
and January 1983, the veteran continued to report dizziness 
and vertigo.  In December 1982, it was noted that the 
veteran's vertigo have been from either supra tentorial 
lesion or that he had not yet compensated from the May 1982 
operation.  Further tests were required to rule out residual 
vestibular function.  An electronystagmogram (ENG) was 
recommended.  The ENG was performed, and based on results of 
that test, a labyrinthectomy was scheduled.  The procedure 
was discussed with the veteran in January 1983 and he agreed 
to it.

In February 1983, the veteran had a third VA hospital 
admission for transcanal labyrinthectomy on his right ear, 
due to continued progressive right sensorineural hearing 
loss, fullness, episodic vertigo and tinnitus.  He reported 
vertigo of one to five minutes, one time per day not 
associated with positional changes.  There were findings of 
active peripheral instability, sensorineural hearing loss 
with 12% speech discrimination.  The surgery was performed 
and the veteran tolerated the procedure well and was 
discharged the following day.  At a follow-up visit in later 
February 1983, the veteran reported much less dizziness.  In 
March 1983, he reported less vertigo.

An audiology evaluation was performed at the VAMC in August 
1993 for the purpose of assessing the veteran's suitability 
for a hearing aid.  The veteran reported he had no hearing in 
his right ear subsequent to surgery to relieve dizziness in 
1983.  He also complained of right-sided headaches relieved 
by rest.  Audiological tests showed severe high frequency 
sensorineural hearing loss in the left ear and no measurable 
hearing in the right ear.  He was fitted in September 1993 
with a hearing aid.

Subsequent to the veteran's filing a claim for an increased 
evaluation, a VA compensation and pension audiological 
examination was performed in April 1994.  The veteran had an 
average of over 110 pure tone threshold in the right ear and 
44 in the left ear.  His speech recognition was 0 percent in 
the right and 100 percent in the left.  He reported that 
subsequent to the labyrinthectomy, he had a reduction of his 
vestibular/vertigo symptoms.  He stated that tinnitus had its 
onset after the ear surgery and that it occurs primarily in 
his right ear and interferes with his ability to hearing what 
people are saying.

In June 1995, the veteran was treated at the audiology 
clinic, and there was essentially no change in his hearing in 
the left ear since the August 1993 evaluation.  He had no 
hearing in the right ear and severe sensorineural hearing 
loss at 3000 to 8000 decibels in the left ear.  He reported 
no dizziness and no aural fullness, but he did have severe 
tinnitus.  Physical examination of the ear revealed no 
abnormalities.

The RO, in its July 1994 decision, had found that the 
veteran's hearing loss in his right ear was a result of a 
surgical procedure which was not service connected, and had 
evaluated the veteran's hearing loss accordingly.  In July 
1996, the VA decided that due to the difficulty of separating 
the symptomatology of the veteran's non-service-connected 
Meniere's disease from his service-connected bilateral 
hearing loss, the entire symptomatology would be attributed 
to the service-connected disability for evaluation purposes.  
Thus, based on appropriate code provisions, the RO increased 
the veteran's evaluation for bilateral hearing loss to 10 
percent in a July 1996 rating decision.

Application of the tables used for determining evaluation 
levels for hearing loss to the most recent audiological test 
findings reveals that an evaluation in excess of 10 percent 
for hearing loss is not available.  The veteran had pure tone 
threshold in excess of 110 and speech discrimination of 0 
percent in the right ear, which translates into a level XI 
hearing loss, and a pure tone threshold of 44 and speech 
discrimination of 100 percent in the left ear, which 
translates into a level I hearing loss.  38 C.F.R. § 4.87, 
Table VI.  These levels result in a 10 percent evaluation.  
38 C.F.R. § 4.87, Table VII.  As admitted by the veteran's 
representative in a September 1996 submission, a higher 
evaluation is not in order at this time.


Service connection for Meniere's disease

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file a NOD 
with the RO's May 1982 determination, that determination is 
final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West, 12 Vet. App. 203 
(1999).  On appellate review, the Board must consider all 
evidence submitted since the claim was finally disallowed.  
See Elkins v. West, 12 Vet. App. 209 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The evidence of record at the time of the RO's May 1982 
decision consisted of the following:  service medical 
records; report of July 1970 VA examination; statement of 
Herbert G. Baumgard dated in April 1980; statement of Sherill 
Howe, LPN, plant nurse for veteran's employer, dated in April 
1980; private audiology tests performed in April 1979 and 
January 1980; report of June 1980 VA examination; and record 
of February 1982 surgery at VAMC.

Service medical records show that while the veteran had 
tinnitus in service, he had no complaints of dizziness or 
vertigo.  The service medical records are devoid of any 
diagnosis of Meniere's disease.  Post-service medical records 
document the veteran's hearing loss and tinnitus and indicate 
that, as of the February 1982 surgery, the veteran had a long 
history of classic Meniere's disease.

The April 1980 statement of Herbert G. Baumgard indicates 
that he witnessed the veteran having difficulty with walking 
when he walked to the time clock at work on two occasions.  
The April 1980 statement of Sherill Howe, the plant nurse at 
the veteran's place of employment, indicates that for three 
months the veteran had complained of dizziness and nausea and 
trouble with the noise in the plant.  He was unable to wear 
earplugs because they exacerbated the ringing in his ears.  
On one occasion he came to her office at 7:30 p.m. and was 
very dizzy, to the point of staggering, and his eyes were 
reddened, and he had to leave to vomit.  Even on occasions 
when he worked in areas away from the assembly line, he had 
difficulty with the noise, although noise in the plant was 
within OSHA guidelines.

Subsequent to the RO's May 1982 decision, a number of VAMC 
medical records have been associated with the file.  These 
are described above in the context of the veteran's claim for 
an increased evaluation for hearing loss and such description 
will not be repeated.  Essentially, the veteran has received 
treatment for both hearing loss and Meniere's disease at the 
VAMC ENT clinic over the years, including labyrinthectomy in 
1983 which resulted in total hearing loss in his right ear, 
but resolved most of his other symptoms, aside from tinnitus.

The claims file also contains the transcript of the veteran's 
May 1995 personal hearing at the RO.  The veteran testified 
that his dizziness first began 3 or 4 months before he had 
the surgery in his right ear resulting in total hearing loss.  
He stated that he chose to proceed with the surgery, knowing 
it would "deaden" his ear, because he would otherwise lose 
his driver's license due to vertigo.  He stated that his 
Meniere's disease symptoms had abated since surgery.  He did 
not allege that Meniere's disease symptoms began in service.  
He contended that the cause of the vertigo was unknown.  He 
stated that he believed he was treated at the VAMC in the 
1970's, but requests for records from 1970 forward produced 
records beginning no earlier than 1980.

An additional significant piece of medical evidence is a 
medical opinion sought by the RO to assess whether the 
veteran's Meniere's disease was secondary to his service-
connected bilateral hearing loss.  The August 1995 opinion 
signed by the chief physician of the VAMC's Otolaryngology 
Section states that, upon review of the veteran's chart, it 
appears that his Meniere's disease is a separate post-service 
disability.  Although the veteran had complaints of tinnitus 
in service, there was no objective evidence that he suffered 
from Meniere's disease at that time.

The veteran contends that his Meniere's disease is secondary 
to his service-connected hearing loss, and that he is 
entitled to service connection on a secondary basis.  See 
38 C.F.R. § 3.310.  He has hypothesized both that the 
Meniere's results directly from the hearing loss and also 
that it results from the 1982 and 1983 surgeries to correct 
his vertigo.  The evidence of record does not support this 
theory, in that it establishes that Meniere's disease was 
present for several years prior to the initial surgery in 
February 1982.  Furthermore, the opinion of the chief of 
otolaryngology refutes that theory.

The new evidence, consisting of treatment records, testimony 
and a medical opinion, is not material in that it does not 
tend towards establishing that Meniere's disease was incurred 
in service or was proximately caused by a service-connected 
disability.  Rather the evidence shows that the onset of 
Meniere's disease was some time after service, possibly in 
the early 1980's.  Although the veteran's theory is that his 
Meniere's disease was caused by his hearing loss or the 
surgery, the opinion of the chief physician of otolaryngology 
contradicts this theory, and indicates that the two are 
unrelated.  In order to establish the nexus component of a 
well-grounded claim, the veteran must present competent 
medical evidence linking his current condition to his period 
of active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  The veteran's own 
opinion is insufficient to well ground the claim, and is 
therefore not material evidence for the purpose of reopening 
the claim.  As no material evidence bearing on the issue of a 
nexus between Meniere's disease and the period of service has 
been submitted, the claim is not reopened.



ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling, is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim for service 
connection for Meniere's disease is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

